In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-18-00331-CV


                            BALTAMORE VIGIL, APPELLANT

                                              V.

                                BOBBY BARBA, APPELLEE

                           On Appeal from the 222nd District Court
                                  Deaf Smith County, Texas
              Trial Court No. CI-20151-138, Honorable Roland D. Saul, Presiding

                                      March 21, 2019

                             MEMORANDUM OPINION
                     Before QUINN, C.J., and PIRTLE and PARKER, JJ.


       Appellant, Baltamore Vigil, appeals from the trial court’s order granting summary

judgment in favor of appellee, Bobby Barba. Vigil’s brief was originally due December

31, 2018. We granted Vigil three extensions to file a brief. By letter of February 21, 2019,

we notified Vigil that the appeal was subject to dismissal for want of prosecution if a brief

was not received by March 11. See TEX. R. APP. P. 38.8(a)(1); 42.3(b). On March 11,

Vigil filed his fourth motion for an extension seeking until March 18 to file a brief. To date,
Vigil has not filed a brief or had any further communication with this Court. Accordingly,

we deny his fourth motion for an extension of time to file a brief.


       We dismiss the appeal for want of prosecution. TEX. R. APP. P. 38.8(a)(1); 42.3(b)


                                                         Per Curiam




                                             2